NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT



JEFFREY E. BINDER,                              )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D18-1585
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Marcia J. Silvers of Marcia J. Silvers, P.A.,
Miami, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI, and BLACK, JJ., Concur.